Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wirelets” as set forth initially in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 9, 13, 14, 17-21, 28 and 32-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically the “locking stretch”, “pattern stretch” and “wirelet” are not sufficiently described as to enable one skilled in the art to make and/or use the invention.  The determination of the “locking stretch” and “pattern stretch” is not described in such a way so as to enable one skilled in the art to compare the locking stretch relative to the pattern stretch. Additionally the term “wirelet” is not describe so as to ascertain the specific structural meaning of the term.  



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 9, 13, 14, 17-21, 28 and 32-37 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 21, it is unclear as to how the “locking stretch” and “pattern stretch” are determined. Additionally the term “high- temperature” is an indefinite relative term.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Regarding claims 5, 6 and 35 the term “wirelets” has no clear and definite meaning as to the structure being claimed. 
Regarding claim 18, the recitation “a plurality of wires, optionally…such as 4 to 10” is indefinite as to the metes and bounds of the claim.  
Regarding process claim 33, the recitation “use of a warp knitting machine” is indefinite since it does not set forth definitive process steps. 
 

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-2, 17-21, 28 and 32-33 insofar as definite are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by WIPO document WO 2015/108427.
WO 2015/108427 teaches the composite material (figure 1) as claimed including a conductive wire (3); and a yarn (6), wherein the yarn forms a warp-knitted fabric containing loops and the conductive wire (1) is laid in a pattern (figure 1) that passes through the loops of the warp-knitted fabric, such that a locking stretch of the yarn within the warp-knit fabric is less than the pattern stretch of the conductive wire given that the laid in wire (3) pattern is a wavy line, or a wavy and loopy line, or a zigzag line, or a stepped line (figure 1, page 2, lines 4-6).   
Regarding claim 2, the conductive wire (3) is a high-temperature insulated metal wire that comprises a metal wire and a high- temperature insulation coating material (polyester wrapped wire, as at page 2, line 19). Regarding claims 17 and 28, the conductive wire (3) is laid in a zig-zag or sinusoidal pattern through the warp- knitted yarn as seen at least in figure 1.  Regarding claim 18, the conductive wire (3) is a plurality of wires (4 wires as seen in figure 1), optionally wherein the number of wires is from 1 to 180, such as from 2 to 50, such as 4 to 10.  Regarding claim 19, note a plurality of wires are laid to form connection nodes (nodes are where wire engages with knit yarn). Regarding claim 20, the composite material comprises the whole or part of a garment, an accessory, an electrical conduit, a house decoration, and vehicle upholstery locking stretch of the yarn within the warp-knit fabric is less than the pattern stretch of the conductive wire.  Regarding claim 32, note the substrate and the wire- containing region of the composite material as seen in figure 1.  Regarding claim 33, the material is formed by use of warp-knitting.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 6, 9, 14, 35 and 36 insofar as definite are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/108427 in view of Karayianni et al. (US 2004/0237494).


WO 2015/108427 teaches the invention substantially as claimed as indicated above in the rejection to claim 1.  WO 2015/108427 does not teach that the conductive wire is spirally-wrapped around elastic yarn. The disclosure of Karayianni sets forth conductive wire (10) spirally-wrapped around elastic yarn (40) (Figure 14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the conductive wire of WO 2015/108427 as being wrapped around an elastic yarn for the purpose of providing a conformable, recoverable stretch to the conductive wire regions of the composite material of WO 2015/108427.  Regarding claims 5 and 35, note the embodiment having diameter of .02 mm falls within the claimed range of 5 µm to 200 µm ([0051].  Regarding claims 9 and 36, the high-temperature insulated metal wire further comprises a polymeric core material surrounded by the metal wire.  Regarding claim 6, note the 4 to 50 wirelets or the metal wire formed from the plurality of wirelets has a diameter of from 0.10 mm to 1.50 mm as indicated by the embodiment with .35mm diameter [0051]. Regarding claim 14,  the conductive wire is an uninsulated wire that is selected from one or more of the group selected from nickel, copper, silver, gold, and stainless steel, silver coated nylon, and a conductive carbon- containing yarn ([0051], lines 7-14). 





.  

Allowable Subject Matter
Claims 13, 34 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        s

ldw